Citation Nr: 0415976	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  02-10 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits calculated in the 
amount of $17,433.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from February 1970 to 
February 1974, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that in the VA Form 9 (Appeal to Board of 
Veterans' Appeals) the veteran requested a hearing before the 
BVA at the RO.  A letter dated in March 2004 notified the 
veteran that a hearing pursuant to his request had been 
scheduled in April 2004.  The veteran subsequently indicated 
that he desired to withdraw his hearing request and requested 
that his records be forwarded to the BVA.  The veteran also 
requested that the RO obtain medical records from 2000 to the 
present date from a VA outpatient clinic, apparently in 
connection with a claim for service connection for 
posttraumatic stress disorder.  The RO acknowledged the 
veteran's withdrawal of his hearing request and the request 
to obtain medical records in lieu of a BVA hearing.  The RO 
also informed the veteran that since he had not indicated in 
what manner those medical records could be relevant to the 
appeal issue of waiver of recovery of an overpayment, the RO 
declined to act on his request to obtain medical records in 
connection with the current appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development in this case prior to appellate review.  
By way of background, a rating decision dated in January 2000 
granted a permanent and total disability rating for pension 
purposes.  The veteran was notified of that decision by a 
letter dated January 13, 2000.  Information from a VA 
computer database dated in October 2001 indicated that the 
veteran's eligibility verification report (EVR) had not been 
returned as of January 1, 2000, and that this had created an 
overpayment.  

The decision on waiver of indebtedness dated in January 2002 
noted that the evidence of record showed that the veteran was 
at fault in the creation of the debt because he did not 
return the EVR.  However, the record before the Board does 
not indicate on what date the veteran was requested to submit 
the EVR and the time limit for doing so.  In this regard, as 
indicated above, the veteran was notified of his award of 
pension benefits on January 13, 2000, yet the computer 
printout indicates that the EVR was not returned as of 
January 1, 2000.  The date the veteran was notified of the 
need to submit the EVR and the time limit for doing so is 
significant because "[if] VA requests that a claimant or 
beneficiary submit an eligibility verification report but he 
or she fails to do so within 60 days of the date of the VA 
request, the Secretary shall suspend the award or disallow 
the claim."  38 C.F.R. § 3.277(d).  

Possibly more significant to the veteran's claim are 
representations he made in a December 2001 statement and in 
his August 2002 Substantive Appeal in which he indicated that 
he had submitted information in connection with his pension 
award to the VA in St. Paul, Minnesota, in spring of 2000.  
Such information is clearly relevant and potentially 
probative to the veteran's claim, but it does not appear that 
any information that may have been submitted to the VA in St. 
Paul, Minnesota, is associated with the claims file.  The 
Board believes that contact should be made with the RO in St. 
Paul, Minnesota, to ascertain what information the veteran 
submitted.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should determine the date the 
veteran was requested to complete and 
return the EVR in connection with his 
pension award.  If a copy of the letter 
actually sent to the veteran is 
unavailable, a copy of the type of form 
letter and the EVR sent to the veteran 
should be associated with the claims file 
as an example of the type of notification 
sent to the veteran in the normal course 
of business.  

2.  The RO should contact the Debt 
Management Center in St. Paul, Minnesota, 
in an effort to determine the nature of 
any submissions the veteran made to that 
office in early 2000.  A copy of any 
correspondence sent to that office should 
be obtained and associated with the 
claims file.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



